Citation Nr: 1413955	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-26 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety due to personal assault.

2. Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 (2013) for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In July 2008, the Veteran submitted a claim of entitlement to service connection for PTSD.  The record demonstrates multiple diagnoses of acquired psychiatric disorders during the pendency of the appeal, to include PTSD, depression, and anxiety.  As such, the Board has re-captioned the Veteran's claims to better reflect the evidence.

In May 2011, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of that hearing is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the record demonstrates multiple diagnoses of acquired psychiatric disorders during the pendency of the appeal, to include PTSD, depression, and anxiety.  In addition, the Veteran has testified that she was personally assaulted during active duty in March 1975.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Furthermore, service personnel records indicate the Veteran requested and received a transfer within a few months of the alleged assault.  Finally, VA treatment records indicate the Veteran's currently diagnosed acquired psychiatric disorders may be related to an in-service event.  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether any acquired psychiatric disorder diagnosed during the pendency of the appeal is etiologically related to active duty, to include an in-service personal assault.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from October 2009 to the present from the VA Medical Center in Batavia, New York, and any associated outpatient clinics.  Further, as the Veteran testified that there might be outstanding private treatment records pertinent to the appeal, the RO should request that the Veteran identify all non-VA health care providers who have treated her for an acquired psychiatric disorder and then obtain any identified private treatment records.

Finally, the Board finds that the claim of entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for an acquired psychiatric disorder is inextricably intertwined with the claim of entitlement to service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 2307 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600(a), (b) (2013).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify the names, addresses, and dates of treatment for all non-VA health care providers from whom she has sought treatment for an acquired psychiatric disorder.  After securing the necessary releases, attempt to obtain copies of treatment records identified by the Veteran.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and her representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any treatment records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell her that the claim will be adjudicated on the basis of the current evidence; however, if she obtains and submits the missing evidence, the claim will be re-adjudicated if necessary.

2. Obtain and associate with the record all treatment records dated from October 2009 to the present for the Veteran from the VA Medical Center in Batavia, New York, along with records from any associated outpatient clinics.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and her representative must be informed of the negative results.

3. After the above-requested development has been completed (to the extent possible), schedule the Veteran for a VA examination to ascertain the nature and etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal, to include PTSD, depression, and anxiety.  The claims file and a copy of this remand should be provided to the examiner, and any necessary diagnostic testing deemed necessary should be performed.  After a review of all the evidence, the examiner should provide a detailed explanation as to whether or not the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  In this respect, the examiner must specifically comment on the diagnoses of PTSD found in the record.  If PTSD is diagnosed, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to the claimed stressors.  

If PTSD is not diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder other than PTSD had its onset during active duty or is otherwise causally or etiologically related to active duty, to include an in-service personal assault.  

In providing the opinion, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.

5.   The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising her of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. After all of the above has been completed (to the extent possible), re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety due to personal assault, and the claim of entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for an acquired psychiatric disorder.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative and an appropriate period of time in which to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


